DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This notice of allowance is issued in response to applicants’ response after final received 12/13/2021.  Currently, claims 1-4, 7-12, 16-18 are pending.
Response to Arguments
Applicant’s arguments, see pages 6-10, filed 12/13/2021, with respect to the final rejection have been fully considered and are persuasive.  The previous rejections under 35 U.S.C. 112 and 35 U.S.C. 103 have been withdrawn.  No new art is applied against the claims.
Allowable Subject Matter
Claims 1-4, 7-12, 16-18 appear in condition for allowance.
The following is an examiner’s statement of reasons for allowance: the subject matter not found and not suggested by the prior art includes an intravenous infusion set including an infusion line and a drip chamber, the drip chamber including an inner wall and a sealing ring, the sealing ring being spaced from the inner wall defining a gap between the sealing ring and inner wall and defining a sealing surface, a flow regulating and stopping member situated on top of the sealing surface, configured so that an area of the flow regulating and stopping member over an inner aperture of the sealing ring defines and inner area, and an area of the flow regulating and stopping member over the gap between the sealing ring and inner wall of the drip chamber defines an outer area, .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA A SNYDER whose telephone number is (571)272-6486. The examiner can normally be reached 8:00am - 4:00pm, Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan R Price can be reached on 571-270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx 
/MELISSA A SNYDER/Examiner, Art Unit 3783               




      /NATHAN R PRICE/      Supervisory Patent Examiner, Art Unit 3783